PER CURIAM.
William Hencely Davis, Jr., appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaints under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the records and find that these appeals are frivolous. Accordingly, we dismiss the appeals on the reasoning of the district court. See Davis v. Smith, No. CA-04-43-1; Davis v. Brewer, No. CA-03-1189-1 (M.D.N.C. filed Mar. 29, 2004 & entered Mar. 30, 2004; Apr. 30, 2004). We dispense with oral argument because the *779facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED